                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

           Bobby Cherry,              )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                    3:20cv717
                                      )                   (3:20cr294)
                 vs.                  )
                                      )
          Gary McFadden,              )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 3, 2021 Order.

                                               February 3, 2021




         Case 3:20-cv-00717-MOC Document 4 Filed 02/03/21 Page 1 of 1
